Citation Nr: 0945239	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-00 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to 
December 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDING OF FACT

The Veteran's PTSD is primarily manifested by some impairment 
of short-term memory, disturbance of mood, affect and 
motivation, and difficulty in establishing and maintaining 
social relationships, but absent significant impairment of 
speech, orientation, long-term memory, thought, judgment or 
hygiene; his overall occupational and social impairment has 
not resulted in reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating greater than 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.130, DC 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  If there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based upon the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  See AB v. Brown, 
6 Vet. App. 35 (1993) (a claim for an original rating remains 
in controversy when less than the maximum available benefit 
is awarded).

The Veteran's PTSD is evaluated under the criteria of DC 
9411.  See 38 C.F.R. § 4.130.  In a rating decision dated 
November 2004, the RO granted service connection for PTSD and 
assigned an initial 30 percent rating effective to the date 
of claim.

Under DC 9411, the currently assigned 30 percent rating 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating 
Schedule that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "DSM-IV").  
38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero and 
100 percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  Higher scores correspond 
to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of the presence or absence of such symptoms.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

In pertinent part, Veteran's private clinical records are 
significant for his January 2004 report of feeling very 
irritable, angry, fatigued and forgetful.  He expressed 
survivor guilt relating to his Vietnam experiences.  He 
described sleep problems with awakening in the middle of the 
night.  In the past, the Veteran described waking in the 
middle of the night holding his wife's throat.  On mental 
status examination, the Veteran evidenced normal judgment and 
insight.  He was oriented to time, place and person.  The 
Veteran did not evidence anxiety, agitation or depressed 
affect.  The Veteran's assessments included prolonged PTSD 
and depressive disorder not otherwise classified.

In pertinent part, the Veteran presented to the VA clinic in 
January 2004 requesting treatment for PTSD.  On mental status 
examination, the Veteran was described as clean and neatly 
dressed.  He was oriented x 3 and alert.  Speech was normal 
in rate and volume.  Mood and affect were intense, with the 
Veteran folding his arms across his chest and volunteering 
little information.  The Veteran was noted to have very 
little insight into PTSD.  Judgment was fair.  The Veteran 
denied hallucinations, paranoia, suicidal ideation or 
homicidal ideation.  He reported a recent prescription for 
anti-depressants from his private doctor.

A February 2004 mental health consultation in the VA clinical 
setting showed the Veteran to be fully oriented and having 
appropriate grooming, speech with normal rate and rhythm, 
affect congruent with mood, no perceptual disturbance, normal 
and coherent thought process and association, no unusual 
thought content, no suicidal or violent ideation, intact 
memory, good insight and good judgment.  The examiner 
provided diagnoses of PTSD and depressive disorder not 
otherwise specified (NOS).  A GAF score of 50 was assigned, 
with the examiner describing the Veteran as manifesting 
moderate symptoms (sx) of PTSD especially with anger and 
irritability.

In a statement received in May 2004, the Veteran described 
being haunted with his Vietnam experiences to the point of 
being unable to sleep without having nightmares.  The Veteran 
stated that the fear he experienced in Vietnam remained, and 
caused past problems involving a stormy life, unstable 
relationships and alcohol abuse.  

An August 2004 mental health consultation in the VA clinical 
setting showed the Veteran to be alert, attentive, 
cooperative and reasonable.  Speech was normal in rate and 
rhythm.  Affect was euthymic.  Thought process and 
association was normal.  There was no perceptual disturbance, 
unusual thought content, or suicidal or violent ideation.  
Memory was intact.  Insight and judgment were good.  The 
examiner provided a diagnosis of PTSD and assigned a GAF 
score of 50.

In September 2004, the Veteran underwent VA Compensation and 
Pension (C&P) examination based upon review of his claims 
folder.  The Veteran described current symptoms of social 
isolation, nightmares of Vietnam, and anger to the point 
wherein his wife asked him to seek treatment.  He reported 
occasional alcohol use, no drug usage and no legal troubles.  
He had been married to his current spouse 3 separate times.  
They had a 32-year old daughter who lived nearby, and the 
Veteran kept in contact.  He had been employed at Hoover Dam 
in a warehouse for the past 13 years.  The Veteran described 
going to church, but otherwise avoided public venues and 
performed hobbies alone.  The Veteran saw his daughter and 
granddaughter with events such as barbecues and holidays.  He 
had no other friends other than family.

On mental status examination, the Veteran demonstrated no 
impairment of thought process or communication.  There were 
no hallucinations.  The Veteran was neatly and cleanly 
dressed in casual clothes with good hygiene and grooming.  He 
was cooperative and pleasant.  Mood was appropriate to the 
thought content.  Eye contact was good.  There was no 
inappropriate behavior during the interview.  The Veteran was 
not suicidal or homicidal.  He was able to maintain personal 
hygiene and other basic activities of daily living.  The 
Veteran was oriented to person, place, time and situation.  
Long-term memory was good.  With respect to short-term 
memory, the Veteran had to write things down at work to 
remember.  He became easily distracted and forgot what he was 
supposed to do.  There was no obsessional or ritualistic 
behavior.  Speech was goal oriented and logical with good 
tone and rhythm.  He denied panic attacks, but reported 
increased heart rate and shortness of breath due to heart 
problems and angina with overexertion.  Generally, his spirit 
was described as happy, but he had a short fuse and teed off 
quickly.  However, there was no impaired impulse control.  
The Veteran had sleep impairment with difficulty falling 
asleep and not always being able to stay asleep.  He was able 
to abstract and conceptualize well.  Comprehension was good 
and perception was normal.  There was no organic brain 
syndrome or signs of psychosis.  Insight and judgment were 
good.  The examiner diagnosed PTSD and assigned a GAF score 
of 48.  The Veteran was described as experiencing PTSD 
symptoms which interfered to the point that his wife insisted 
that he seek treatment.  The examiner also provided the 
following integration of findings:

Claimant describes handling his job without much 
difficulty with the relationships or anger (he 
states he keeps it under control because he needs 
7 more years to retire and he can't mess it up), 
but having a lot of trouble with anger in 
relationships with his wife and family.  Quality 
of life is fair, Psychosocial functioning is fair 
to poor.  Prognosis is poor.

In a statement received in June 2005, the Veteran reported 
daily anxiety attacks noting that he was unaware of the 
difference of panic/anxiety attacks with, presumably, angina.  
He had daily depression, and easy startled wherein he reacted 
with violence.  He described his anger as interfering with 
his social life, and that his employer tolerated his moods 
for now.

Thereafter, the Veteran underwent a VA mental health 
consultation in December 2005.  At that time, the Veteran 
described having a good mood.  He had variable and non-
restorative sleep, sometimes waking up sweating and 
flinching.  He denied suicidality/homicidality.  There was no 
lethality.  The Veteran described continued problems with 
anger, and could go off easily.  He had grabbed his wife not 
too long ago.  Mental status examination showed the Veteran 
to be alert and attentive, oriented x 3, cooperative and 
reasonable.  Grooming was appropriate.  Speech had normal 
rate and rhythm.  Affect was euthymic and congruent with 
mood.  Thought process and association was normal and 
coherent.  Memory was intact.  There was no perceptual 
disturbance, unusual thought content, or suicidal or violent 
ideation.  The Veteran has good insight with impulsive 
judgment.  The examiner provided a diagnosis of PTSD and 
assigned a GAF score of 50 (originally reported as 65 but 
corrected in an addendum).

In a statement received in January 2006, the Veteran 
described PTSD symptoms of anxiety, anger, "hypertensive," 
and anti-sociability.  He reported that his mood deteriorated 
when he forgot to take his medications.  He felt entitled to 
a 50 percent rating.

A February 2006 VA mental health consultation noted the 
Veteran's report that an increased dosage of medication had 
done wonders for him with improved mood, anxiety and sleep.  
On mental status examination, the Veteran was alert and 
oriented in all spheres.  Speech was normal.  Mood was 
euthymic with congruent affect.  Thought content was logical 
and goal-directed.  The Veteran denied psychosis, 
suicidality, homicidality, lethality, alcohol or substance 
abuse, and gambling.  Judgment and insight were intact.  The 
examiner provided a GAF score of 65.  A follow-up 
consultation in June 2006 included the Veteran's report of 
doing well on medications, and mental status examination 
reflected no appreciable interval change.

In August 2006, the Veteran underwent additional VA C&P 
examination based upon review of the claims folder.  The 
Veteran described current symptoms of anxiety attacks, panic 
attacks, nervousness, short-term memory problems, and feeling 
stressed and angry.  The Veteran reported that these symptoms 
were long-standing, but seemed to be getting a little worse.  
Anti-depressant medications helped but left him lethargic and 
spacey.  He reported drinking 4 to 5 beers per night to calm 
down with occasional use of hard liquor.  The Veteran had no 
legal problems.  He continued to work as a warehouseman, and 
described instances of conflict with his boss.  The Veteran 
lived with his wife, and had a daughter who he occasionally 
visited.  The Veteran avoided crowds and community events, 
and kept busy with activities such as yard work and riding 
his motorcycle.  The Veteran occasionally went to dinner with 
his wife, but preferred to stay at home.

On mental status examination, the Veteran demonstrated no 
impairment of thought process or communication.  There were 
no delusions or hallucinations.  The Veteran was neatly and 
cleanly dressed in casual summer clothes with good hygiene 
and grooming.  He was cooperative and pleasant.  He sat 
forward in his chair, and reported feeling anxious.  Mood was 
appropriate to the thought content.  Eye contact was good.  
There was no inappropriate behavior during the interview.  
The Veteran described suicidal thoughts once in a while, but 
could not remember the last time he had such a thought and 
had no intent.  The Veteran was able to maintain personal 
hygiene and other basic activities of daily living.  He was 
oriented to person, place, time and situation.  Long-term 
memory was good.  With respect to short-term memory, the 
Veteran had to write things down at work to remember.  There 
was no history of obsessional or ritualistic behavior, 
although the Veteran reported performing perimeter checks.  
Speech was goal-oriented and logical with good tone and 
rhythm.  The Veteran denied panic attacks.  He described 
being nervous and trying to make due.  There was impaired 
impulse control with anger.  The Veteran had sleep impairment 
with difficulty falling asleep.  He was able to abstract and 
conceptualize well.  Comprehension was good, perception was 
normal and coordination was good.  There was no organic brain 
syndrome or signs of psychosis.  Insight and judgment were 
good.  

The examiner diagnosed PTSD and assigned a GAF score of 45.  
The Veteran was described as experiencing PTSD symptoms which 
were interfering more in life over time, such as 
irritability, concentration problems, avoidance of crowds, 
having no friends and being distressed by the problems his 
anger has caused his family.  The examiner also provided the 
following integration of findings:

Claimant describes ongoing problems with anger 
that cause problems in his relationships and even 
at work.  He has walked off jobs because of his 
anger, doesn't walk off this one because he wants 
to retire from it for financial reasons.  
Psychosocial functioning is fair to poor, quality 
of life is fair to poor.  Prognosis is poor.

Applying the criteria to the facts of this case, the Board 
finds that the Veteran's PTSD has not met the criteria for an 
initial rating greater than 30 percent for any time during 
the appeal period.  In this respect, the credible lay and 
medical evidence of record shows that the Veteran's PTSD is 
primarily manifested by some impairment of short-term memory, 
disturbance of mood, affect and motivation, and difficulty in 
establishing and maintaining social relationships, but absent 
significant impairment of speech, orientation, long-term 
memory, thought, judgment or hygiene; his overall 
occupational and social impairment has not resulted in 
reduced reliability and productivity or significant 
impairment of work relationships.

Clearly, the Veteran does not meet all the criteria cited as 
examples for a 50 percent rating under DC 9411 inasmuch as he 
does not manifest any significant impairment of speech, long-
term memory, abstract thinking, hygiene, or ability to 
understand complex commands.  The Veteran also does not 
evidence many of the criteria cited as examples for a 70 
percent rating under DC 9411, such as obsessional rituals 
which interfere with routine activities, near-continuous 
panic or depression affecting his ability to function 
independently, appropriately and effectively, spatial 
disorientation or neglect of personal appearance and hygiene.

However, the Veteran does evidence some impairment of short-
term memory, disturbance of mood, affect and motivation, and 
difficulty in establishing and maintaining effective work and 
social relationships.  

At his August 2006 VA C&P examination, the Veteran reported a 
past history of suicidal thoughts and could not remember the 
last time he had such a thought.  As demonstrated by the 
mental status examinations in January 2004, February 2004, 
August 2004, September 2004, December 2005, and February 
2006, on this evidence, the Board finds that the frequency, 
duration and severity of any suicidal thoughts are minimal 
and an insignificant feature of the Veteran's PTSD, as 
expressed by the Veteran himself.

The Board does find that a conflict of evidence exists 
regarding whether the Veteran experiences panic attacks more 
than once a week.  For example, in June 2005, the Veteran 
reported daily anxiety attacks and appeared to argue that he 
mistakenly reported this symptom as angina attacks.  This 
argument is directed to his report to a VA examiner in 
September 2004, wherein the Veteran denied panic attacks but 
reported increased heart rate and shortness of breath due to 
heart problems and angina with overexertion.  Notably, the 
Veteran's clinical records do not reflect any assessments 
that the Veteran has manifested panic attacks.  On VA C&P 
examination in August 2006, the Veteran reported having 
anxiety and panic attacks, but the mental status examination 
indicated that the Veteran did not have panic attacks.

Overall, the Board places greater probative weight to the VA 
examiner assessments as to whether the Veteran's description 
of symptoms actually demonstrates true panic attacks.  
Nonetheless, the Board has no doubt that the Veteran does 
manifest anxiety symptoms, the basis for his current 
evaluation. 

With respect to industrial impairment, the Board also does 
not doubt that the Veteran experiences some conflicts with 
his superiors.  However, the Veteran clearly demonstrates the 
judgment and control of impulse to remain substantially and 
gainfully employed without significant industrial impairment.  
In this respect, the Veteran deems himself capable of working 
the remaining years to his retirement, does not report 
disciplinary actions, and does not report loss of working 
time due to PTSD.  As such, the evidence is against a finding 
that the Veteran's PTSD results in reduced reliability and 
productivity.

With respect to social functioning, the Veteran reports 
conflicts with his family due to his anger and irritability.  
However, the Veteran remains married and living with his 
spouse.  The Veteran describes participating in family 
functions with his spouse and daughter.  The Veteran further 
describes having no friends outside the family.  Thus, there 
is clearly some impairment of social functioning 
demonstrated.

With respect to impaired impulse control, the Veteran does 
describe an incident of grabbing his wife on one occasion.  
The severity and frequency of such impaired impulse control, 
however, is limited to this occasion.  The Veteran has not 
otherwise demonstrated unprovoked irritability with periods 
of violence, and reports being able to control his impulses 
at work as being in his financial interest.

The Board has also reviewed the assessments of the Veteran's 
overall psychological, social, and occupational functioning, 
as expressed in the assigned GAF scores, throughout the 
appeal period.  Chronologically, the Veteran was assigned GAF 
scores of 50 in February 2004 (said to represent moderate 
symptoms of PTSD especially with anger and irritability), 50 
in August 2004, 48 in September 2004 (said to represent 
handling his job without too much difficulty but having 
family relation problems), 50 in December 2005, 65 in 
February 2006, and 45 in August 2006 (said to represent 
symptoms interfering more in life over time, such as 
irritability, concentration problems, avoidance of crowds, 
having no friends, being distressed by the problems his anger 
has caused his family and even some problems at work).  

Primarily, the GAF scores reflect that the Veteran's overall 
psychological, social, and occupational functioning has been 
evaluated as moderate to serious in degree.

As noted above, the symptoms listed in VA's general rating 
formula for mental disorders only serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan, 16 Vet. App. 436 
(2002).  Many of those samples listed for a higher 50 percent 
rating are missing.  Regardless, the Board looks to the 
Veteran's overall functioning which clearly reflects some 
disturbance of familial relations and having no outside 
social contacts.  However, the Veteran has familial relations 
with his wife and daughter.  Importantly, the Veteran's PTSD 
does not result in any significant work interference or 
decrease in efficiency, as reported by the Veteran himself.  

The Board acknowledges a decrease in the GAF scores during 
the appeal period, ranging from 50 in February 2004 and 45 in 
August 2006.  In August 2006, the Veteran self-described his 
symptoms as "a little worse" than previously.  On this 
record, the Board finds that any potential increase of 
symptoms have not risen to the level where a higher rating is 
justified according to the schedular criteria.  As such, the 
Board finds no basis for a "staged" rating in this case.

The Board further acknowledges the Veteran's numerous 
statements of symptomatology of record.  For example, the 
Board noted the conflict between the Veteran's self-
description of panic attacks and the VA examiner's 
indications that the Veteran does not manifest panic attacks.  
The Board further notes a discrepancy between the severity of 
symptoms reported by the Veteran in his written statements of 
record, and the severity of symptoms he has reported to 
various VA physicians.  For example, in a January 2006 
statement, the Veteran described PTSD symptoms of anxiety, 
anger, "hypertensive," anti-sociability and mood 
deterioration when not taking medications.  However, in 
February 2006, he reported that an increase dosage of 
medication had done wonders for him with improved mood, 
anxiety and sleep.  At that time, the Veteran's overall 
psychological, social, and occupational functioning was 
assessed as intermediate between mild to moderate in degree.

Given the discrepancy, the Board assigns greater probative 
weight to the findings of the VA physicians who have greater 
expertise in evaluating the Veteran's overall mental status 
and psychiatric functioning than the lay assertions regarding 
degree of disability alleged by the Veteran. 

The Board is also aware of the Veteran's complaints as to the 
effects of his service-connected PTSD has on his activities 
of work and daily living.  The Veteran's PTSD primarily 
results in interference with his social relations, which is 
reflected in the assigned rating.  The Veteran's PTSD has not 
significantly impaired his industrial functioning but, 
nonetheless, the assigned 30 percent rating contemplates loss 
of workplace efficiency.  In the Board's opinion, all aspects 
of the Veteran's PTSD disability at issue are encompassed in 
the schedular rating assigned.  

As the assigned schedular evaluations are deemed adequate and 
less than the potentially maximum schedular evaluations, 
there is no basis for extraschedular referral in this case.  
See Thun v. Peake, 22 Vet. App. 111, 114-15 (2008).  The 
Board further observes that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disabilities 
at issue, that would take the Veteran's case outside the norm 
so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

In this case, the Veteran is challenging the initial 
evaluation assigned following the grant of service connection 
for PTSD.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied. 

Nonetheless, an RO letter dated March 2006 advised the 
Veteran that his disability rating was determined by a 
schedule for evaluating disabilities published at title 
38 Code of Federal Regulations, Part 4.  He was informed that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  Examples of evidence 
to be considered included information about on-going 
treatment records, including VA or other Federal treatment 
records he had not previously identified; recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affected his ability to work; or statements 
discussing his disability symptoms from people who have 
witnessed how they affected him.  He was further advised of 
the criteria for establishing an effective date of award.

Thus, although additional notice was not required per 
Dingess, the RO did provide additional notice to ensure 
complete development of the claim.  Overall, the Board finds 
that the VCAA notice requirements have been met.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

VA has a duty to assist the Veteran in the development of his 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
STRs, his VA clinical records and those private medical 
records he has identified and authorized VA to obtain on his 
behalf.  The Veteran has not authorized VA to obtain any 
additional private medical records on his behalf.

The Veteran was afforded VA examinations to evaluate his PTSD 
in September 2004 and August 2006.  The evidence of record is 
also supplemented from findings in the VA clinical records.  
In an Informal Brief Presentation dated November 2009, the 
Veteran's representative requested additional VA examination 
based upon the passage of time.  However, the Board finds no 
lay or medical evidence suggesting an increased severity of 
symptoms since the August 2006 VA examination to the extent 
of suggesting the possibility of a higher rating under the 
applicable rating criteria.  As such, there is no duty to 
provide further medical examination on this claim.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).  Simply stated, the Board 
finds no indication the condition is worse.   

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

An initial rating greater than 30 percent for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


